DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites the limitation, “remains adhere” on line 5.  It appears that this should state, “remains adhered”.  
Claim 21 recites the limitation, “being glued.”  For consistency to claim 1, the tem “glued” should be amended to use the term “adhered” as recited in claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “particularly,” on line 1.  This limitation is indefinite as it unclear as to whether the limitations following the term “particularly” are part of the claimed invention. See MPEP § 2173.05(d)
Claim 1 recites a tray unit that has been sealed with a film having an adhesive.  Thus, claim 1 is directed to a sealed tray unit, however, the claim does not recite any particular product sealed within the tray unit, thus making the scope of the claim unclear.
Claims 3 recites the limitation, “the edge section” on lines 1-2.  This limitation lacks proper antecedent basis to the claim from which it depends. 
Claim 5 recites the limitation, “(the tray unit)” on line 2.  As the limitation is in parenthesis, it is not clear as to whether the above limitation is part of the claim.  If Applicant intends for the limitation, “the tray unit” as recited on line 2 to be part of the claim, then the parenthesis must be removed.
Claim 5 also recites the limitation, “ceramic-type” material.  The limitation is indefinite as the scope of what could be construed as “ceramic-type” is not clear.
Claim 5 recites the limitation, “particularly,” on line 3.  This limitation is indefinite as it unclear as to whether the limitations following the term “particularly” are part of the claimed invention. See MPEP § 2173.05(d)
Claim 7 recites the limitation, “such as,” on line 2.  This limitation is indefinite as it unclear as to whether the limitations following the phrase “such as” are part of the claimed invention. See MPEP § 2173.05(d).
Claim 8 recites the limitation, “the lower side.”  This limitation is seen to lack proper antecedent basis. 
Claim 8 recites the limitation, “the surface tension.”  This limitation lacks proper antecedent basis, as it is unclear as to whether “the surface tension” is referring to “a surface tension” in the adhesive region or in the lower side of the film.  That is, claim 1, from which claim 8 depends recites that the film has a surface tension in the adhesive region is greater than that of the adhesive region in the body. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 15 recites the broad recitation “the percentage of O2 in the gas mixture is greater than 2%”, and the claim also recites “less than 10% O2” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 16 recites the limitation, “the protruding film” on line 2.  This limitation lacks proper antecedent basis to the claim from which it depends, which does not recite any protruding film.
Claim 17 recites the limitation, “such as, for example,” on lines 3 and 4.  This limitation is indefinite as it unclear as to whether the limitations following the phrase “such as, for example” are part of the claimed invention.  See MPEP § 2173.05(d) 
Claim 20 also recites, “sealing at least partially prepared foods.”  This limitation is not clear as to whether the term “partially” modifies the step of sealing, or whether it modifies the term “prepared foods.”  
Claim 21 recites the limitation, “the lower side of the film” on line 2.  This limitation lacks proper antecedent basis to the claim from which it depends.  This rejection can be overcome by amending the claim limitation to, “a lower side of the film.”  
Claim 23 recites the limitation, “the partial vacuum.”  This limitation lacks proper antecedent basis to the claim from which it depends.
Claims 2, 4, 6, 8-10, 12-14, 18, 19, 22 and 24 are rejected based on their dependence to a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites that, “the type, the intensity, and the duration of the surface treatment depend on the surface tension to be set.”  This is not seen to further limit the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
In this instance, the limitation, “means of a surface treatment”  as recited in claim 8, has been construed under 112(f) to mean a corona treatment (see page 15, lines 12-15 of the Specification as filed), and equivalents thereof.
Also, the limitation, “means of rolling, wiping, scraping and/or spraying” as recited in claim 22 has been construed under 112(f) to mean using a roller, wiper, scraper or spraying nozzle or equivalents thereof for applying adhesive to the tray. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of an adhesive application machine comprising nozzles and/or stationary elements” in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 7-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmeier (US 5180599) in view of Bennett (US 4454179) and Bontinck (US 4367312).
Regarding claim 1, Feldmeier teaches a tray unit (see figure 3, 4, item 102,120) for (i.e. capable of) packaging, transport and/or consumption of foods; with a film (figure 3, item 104 - “packaging film”; see at least, column 3, line 65) covering a body (102; see 
Regarding the limitation of, “characterized in that the film and the tray unit have a surface tension such that the adhesive adheres at least predominantly on the film upon removing the film, wherein the surface tension in the adhesive region in the film is greater than the surface tension in the adhesive region in the body,” it is noted that Feldmeier’s specific embodiment of using corona treatment on a polyacrylonitrile Barex film resulted in the Barex film having a greater surface tension but lower adhesion to the adhesive thus resulting in the adhesive being predominantly on the covering film when opening the package (see column 4, lines 27-36).  However, Feldmeier also teaches that the covering film and tray can be other polymeric materials, such as polyesters and polyamides (see column 1, lines 62-66).  In this regard, Feldmeier also teaches on column 5, lines 50-54 and 57-68 that corona treatment on polymeric films such as polyethylene or polypropylene result in increased surface tension as well as increased adhesion thereto for providing a clean peel of the adhesive from the tray.  While this embodiment also teaches the use of a polyacrylonitrile film as the tray, it would have been obvious to one having ordinary skill in the art that Feldmeier also encompassed other materials for the tray as well (see column 1, lines 62-66).  Therefore, increasing the surface tension of the film so that it is greater than that of the tray would have been equally obvious to one having ordinary skill in the art commensurate with the effect of the corona treatment on the materials used for the tray and covering film, for the purpose of preventing the adhesive from remaining on the tray.   This is further evidenced on column 4, lines 24-27, where Feldmeier teaches that corona treatment 
Regarding claim 2, Feldmeier teaches the body has a base section (120) and an edge section (figure 4, item 110) and the adhesive is configured in the edge section (see figure 4, item 106, 112).
Regarding claim 4, as Feldmeier discloses an adhesive positioned on an edge section, Feldmeier is seen to thus read on and disclose that the body has an application surface for the adhesive which is within the adhesive region.
 Regarding claim 7, in view of the rejection under 35 U.S.C. 112b, regarding the term “such as” Feldmeier discloses that the covering film can be a polyester (see column 1, lines 62-67) and therefore meets the limitations of the claim, of being “made at least partially of a material such as polyethylene terephthalate,” which is a known polyester.
Regarding claim 8, as shown in the figures Feldmeier discloses that a lower side of the film is attached to the body.  The combination as discussed above with respect to claim 1 teaches using a corona treatment to increase the surface tension of the side of the film that is to hold an adhesive thereon. 
Regarding claim 9, the combination teaches using corona treatment to increase the surface tension of the film as already discussed above.
Regarding claim 10, it would have been obvious to have used a type of surface treatment, at a given intensity and duration for achieving the requisite surface tension.
Regarding claims 16 and 17, it is noted that the claims are directed to the product, and not the method of making the product.  As such, how the film was cut, as 
Regarding claim 18, Feldmeier teaches using a hot-melt adhesive (see column 3, lines 32-34).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Owensby (US 20150056342).
Claim 3 differs from the combination applied to claim 1, in specifically reciting “wherein the edge section is raised at least in the adhesive region with respect to the base section.”
It is noted however, that Owensby teaches a base figure 2c, item 31 where the edge section is raised with respect to the base section.  Owensby also teaches a cover film sealed to the base section.  
To thus modify the shape of the base of Feldmeier and to use another conventional configuration, as taught by Owensby would thus have been an obvious matter of engineering and/or design, based on conventional arrangements of food trays.
Regarding claim 6, Feldmeier teaches that the film is made of a plastic material, such as polyester or polyethylene.  
Claim 6 differs from the combination applied to claim 1 in specifically reciting that the film, “has a thickness of between 50 microns and 150 microns.”
However, Owensby teaches a similar configuration for a sealed tray, and where the lidding film (15) can have a thickness of 5 mils (i.e. 127 microns)(see paragraph 65) for the purpose of providing the desired properties to the film (see paragraph 65).   
To thus modify Feldmeier and use a covering film having a 5 mil thickness would thus have been obvious to one having ordinary skill in the art, based on the properties desired of the sealing film.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Iwasaki (US 20020179607).
Claim 5 differs from the combination in specifically reciting that the body is essentially made of “at least a ceramic-type materials.”  
It is noted however, that Iwasaki teaches food packaging containers, where the container can have barrier properties by using ceramic materials on the package (see paragraph 50).   
As Feldmeier is not seen to be limiting as to the particular materials of the tray and further teaches the desirability for an air and liquid tight package (see column 1, lines 21-25), modification to include ceramics to the tray would have been obvious to one having ordinary skill in the art, for the purpose of providing gas barrier properties to the tray.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Strilich (US 20110086141), Street (US 5447734) and Owensby (US 20150056342).
 Regarding claim 12, the combination teaches a food arranged in the body and covered by the film.
Claim 12 differs in specifically reciting an intermediate space presents a partial vacuum.
Strilich teaches that it has been conventional when gas flushing food packages, that the modified atmosphere when flushing can contain a pressure after flushing of about 500 to about 700 millibar (see paragraph 46).  This is seen to suggest that the sealed container would have had a partial vacuum.  Street also teaches that the reduced pressure within the package due to the evacuating step aides in allowing the gases, such as carbon dioxide, to aide in absorption of the carbon dioxide by the product for providing antimicrobial protection (see column 4, lines 48-54).   It would have been obvious to one having ordinary skill in the art that providing a modified atmosphere within the package would have also required an intermediate space.  Nonetheless, Owensby further evidences such an intermediate space, as shown in figure 2c.
Therefore, to provide a partial vacuum to an intermediate space would have been an obvious to one having ordinary skill in the art, for allowing the gases to also be entrained into the food and also to allow for the preserving gases to absorb into the food product as well.   

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 12 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Cheng (US 4683139). 
Claim 13 differs from the combination applied to claim 12 in the specific gas mixture.
However, Cheng teaches packaging foods such as meat, with 80% carbon dioxide, 2 percent oxygen and the remainder (i.e. 18%) being nitrogen for the purpose of providing extended shelf-life(see the abstract; column 7, line 65 to column 8, line 23), which thus falls within the claimed range. Owensby evidences containers similar to Feldmeier that can be used for packaging various foods that require a modified atmosphere (see figure 2c; paragraph 5 and 81: “foodstuffs” “variety of food products…”; paragraph 93).
As Feldmeier is not seen to be limiting regarding the specific type of food, to thus modify Feldmeier and to use a combination of carbon dioxide, oxygen and nitrogen, as taught by Cheng would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite antimicrobial protection to the contents. 
Regarding claim 14, the combination teaches the gas mixture adapted to the food in the body.
Regarding claim 15, Cheng further teaches that the oxygen can be between 2-30 percent, the carbon dioxide between 20 to 80 percent and the balance nitrogen.  Cheng also teaches an example that includes 10 percent oxygen (see column 8, line 16, with 60 percent carbon dioxide (column 8, line 13) and the balance nitrogen.  Modification of . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 18 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Nakada (US 20160122603).
Regarding claim 19, Feldmeier teaches hot-melt adhesives, but claim 19 differs in specifically reciting the adhesive is a polyolefin-based adhering hot-melt adhesive and at 160°C has a viscosity greater than 1500 millipascal-seconds.
Nakada teaches hot-melt adhesives (see the abstract) used for food packaging (see paragraph 103, 104, 109) that are polyolefin based (see paragraph 74 - “olefin-based resins”) and which can have a viscosity at 160°C of 380-8000Pa-s (see table 3, examples 1-8), which equates to a viscosity of 380000-8000000mPa-s at 160°C.  Nakada teaches that such hot-melt adhesives do not have residual adhesive after peeling (see table 3; paragraph 145).  To thus modify the combination, which is not limiting as to the particular hot-melt adhesive, and to use an olefin based hot-melt adhesive having a viscosity of greater than 1500millipascal-seconds at 160°C would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, as well as for minimizing the presence of residual adhesive after peeling the sealing film from the tray.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feldmeier (US 5180599) in view of Bennett (US 4454179) and Bontinck (US 4367312) and in further view of Lynch (“How to identify cooked and uncooked ham”).
Regarding claim 20, Feldmeier, Bennett and Bontinck have been relied on as already discussed above with respect to claim 1.  Feldmeier teaches sealing foods such as ham (see Example 1 - “ham package”) in which the food is positioned in a tray unit and covered with a film (104 -“bubble film”).  There is an adhesive applied to an adhesive region of the tray (see figure 7, item 505) and a film is adhered thereto (see figure 7, item 507).  
Regarding the surface tension of the film being influenced such that the adhesive remains adhered at least predominantly on the film when tearing the film off, wherein the surface tension in the adhesive region in the film is greater than the surface tension in the adhesive region in the body, it is noted that the combination applied to claim 1 above has been incorporated herein to teach that it would have been obvious to one having ordinary skill in the art for ensuring that the adhesive remained predominantly adhered to the sealing film when removing the sealing film.  
Regarding the food being “at least partially prepared,” it is noted that the particular type of food that one packaged would have been an obvious matter of design, especially as Feldmeier already teaches packaging food.  Nonetheless, Lynch evidences that ham, as suggested by Feldmeier (see Example 1 - “ham package”), can be construed to be “partially prepared” since it has been known in the art for ham products to be cooked to some degree.
Regarding claim 21, the combination as applied to claim 1 has been incorporated herein to teach that it would have been obvious to have treated the lower side of the film so as to increase the surface tension thereof so as to have the adhesive predominantly adhere thereto when removing the film.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 20 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Landau (US 20150259113) and Kawasaki (US 20160362582).
Regarding claim 22, while Feldmeier teaches application of a hot-melt adhesive, claim 22 differs in specifically reciting that the adhesive is applied by means of rolling, wiping, scraping and/or spraying.
It is noted however, that Landau teaches that it has been notoriously conventional to spray an adhesive onto a surface of a container for application of a sealing film (see paragraph 33).  Kawasaki teaches spray coating and rolling, as conventional techniques for providing an adhesive coating (see paragraph 150).  
To thus modify the combination and use another conventional technique for application of the adhesive would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for performing a similar function.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Owensby (US 20150056342).
Claim 23 differs from the combination applied to claim 20, in specifically reciting “wherein at least a partial gas exchange is carried out in the intermediate space.”
It is noted however, that Owensby teaches a similar configuration as that of Feldmeier and where the can be a gas flushing of the interior of the container for the purpose of enhancing the preservation of the contents (see paragraph 43 and 93, “high levels of carbon dioxide and nitrogen”).  To thus modify Feldmeier and to include a modified atmosphere gas, such as nitrogen or carbon dioxide for example, would have been obvious to one having ordinary skill in the art, for the purpose of enhancing the preservation of the contents of the package.
Regarding claim 24, in view of Owensby, the combination teaches an inert gas, such as nitrogen. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wallce (US 20140054292) discloses corona surface treatment of polymer sheets for controlling the tenacity of binding of adhesives there-to (see paragraph 101).  
McFarlane (US 20050003059) 
Powrie (US 4097612) discloses gas flushing by first applying a vacuum and then flushing with an inert gas at a pressure of 12-28 inches of mercury (i.e. ~0.4 to 0.93atm), which would thus have also resulted in a slight vacuum (column 4, lines 24-29) which would allow the gases to be entrained into the product.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792